In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00157-CR
____________

FRANCISCO MARTINE RODRIGUEZ, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th District Court
Harris County, Texas
Trial Court Cause No. 959255



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to the offense of sexual assault and, in accordance
with appellant’s plea bargain agreement with the State, the trial court sentenced him
to confinement for eight years.  Appellant filed a timely pro se notice of appeal.  We
dismiss for lack of jurisdiction.
               In a plea-bargained case in which the punishment assessed does not exceed
the plea agreement, a defendant may appeal only those matters that were raised by
written motion filed and ruled on before trial, or after obtaining the trial court’s
permission to appeal.  Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the certification.  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               We also note that appellant waived his right to appeal.  See Buck v. State,
45 S.W.3d 275, 278 (Tex. App.—Houston [1st Dist.] 2001, no pet.).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.
Do not publish.   Tex. R. App. P. 47.2(b).